                                            1                                                                             JS-6
                                            2
                                            3
                                            4
                                            5
                                            6
                                            7
                                            8
                                            9
                                            10
                                                                       UNITED STATES DISTRICT COURT
                                            11
                                                                      CENTRAL DISTRICT OF CALIFORNIA
(949) 242-2441 - Facsimile (949) 242-2446




                                            12
     15615 Alton Parkway, Suite 240
        Pacific Law Partners, LLP




                                            13                               ) Case No.: 2:19-cv-02080-JFW(JPRx)
                                                 JEFFREY SLUTSKE, an individual
            Irvine, CA 92618




                                                                             )
                                            14
                                                           Plaintiff,        ) JUDGMENT
                                            15                               )
                                                      v                      )
                                            16
                                                                             )
                                            17   STATE FARM MUTUAL UTOMOBILE )
                                            18   INSURANCE COMPANY, AN       )
                                                 ILLINOIS CORPORATION.       )
                                            19                               )
                                            20             Defendants.       )

                                            21         IT IS ORDERED AND ADJUDGED that State Farm’s Motion for
                                            22   Summary Judgment is GRANTED, that Judgment be entered in favor of Defendant
                                            23   State Farm Mutual Automobile Insurance Company, the action be dismissed on the
                                            24   merits, and that Defendant State Farm Mutual Automobile Insurance Company
                                            25   recover its costs.
                                            26
                                            27   Dated: December 2. 2019
                                                                                           Honorable John F. Walter
                                            28                                             United States District Court

                                                                                       1
                                                                                  JUDGMENT
